TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00787-CR



                              Ruby Irisanna Hatcher, Appellant

                                                v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 53,775, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ruby Irisanna Hatcher waived her right to trial by jury and pleaded guilty

to intentionally or knowingly causing bodily injury to a child. Tex. Pen. Code Ann. § 22.04(a)(3),

(f) (West 2003). The court assessed punishment at imprisonment for ten years.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969).

               A copy of counsel’s brief was delivered to appellant, who also exercised her right to

file a pro se brief. In her pro se brief, appellant urges that she did not receive constitutionally
effective assistance of counsel at trial. Specifically, she contends her attorney: (1) failed to acquaint

himself with the law applicable to this case; (2) failed to conduct an independent investigation; (3)

failed to request an evidentiary hearing regarding appellant’s statement; (4) failed to “give true

counsel,” that is, failed to adequately explain the proceedings to appellant; (5) failed to “counsel a

guilty plea,” a contention similar to the previous one; (6) “struggled to serve two masters,” by which

she asserts that counsel tricked her into inculpating herself; and (7) “gave biased opinions which

greatly hindered his zeal to represent me,” by which she complains that counsel was biased against

women generally and working women in particular. Most of these allegations concern matters that

are outside the appellate record. Appellant cannot, on the present record, overcome the strong

presumption that counsel’s conduct fell within the wide range of reasonable professional assistance.

See Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994).

                We have reviewed the record, counsel’s brief, and the pro se brief. We find nothing

in the record that might arguably support the appeal. Counsel’s motion to withdraw is granted.

                The judgment of conviction is affirmed.




                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: July 11, 2003

Do Not Publish



                                                   2